 In the Matter of SUNLIGHT ELECTRIC COMPANYandUNITED ELECTRICAL& RADIO WORKERS OF AMERICACase No. R-565.-Decided March 29, 1938ElectricMotorManufacturingIndustry-Iivvestigation ofRepresentatives:controversy concerning representation of employees:refusal by employer torecognize petitioning union as the'exclusive bargaining-agent of its employees-Unit Appropriate for Collective Bargaining:production and maintenance em-ployees, exclusive of clerical and supervisory employees ; stipulation-Repre-sentatives:proof of choice:applications for membership in union ; comparison,pay roll with unioncards-CertificationofRepresentatives:upon proof ofmajority representation.Mr. Peter Di Leone,for the Board.Mr. Bruce G. Booth,of Detroit, Mich., for the Company.Mr. James Pascoe,of Dayton, Ohio, for the United.Mr.W: W.Pierson,ofWarren, Ohio, for Electric Workers, Inc.Mr. A. J. Toth,of counselto the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASEOn September 14, 1937, United Electrical & Radio Workers ofAmerica, Local No. 717,1 herein called the United, filed with the Re-gional Director for the Eighth Region, Cleveland, Ohio, a petitionalleging that a question affecting commerce had arisen concerning therepresentation of employees of Sunlight Electric Division of GeneralMotors Corporation,' herein called the Company, and requesting thatan investigation and certification of representatives' pursuant to Sec-tion 9 (c) of the National Labor Relations Act, 49 Stat. 449, hereincalled the Act.On November 29, 1937, the National Labor RelationsBoard, herein called the Board, acting pursuant to Section 9 (c) ofthe Act and Article III, Section 3, of National Labor Relations BoardRules and Regulations-Series 1, as amended, orderedan investigation1Referred to in the Order Directing Investigation and Ilearlrig as United Electrical &Radio Workers of America.2The petitionas originally filed designatedthe Companyas Sunlight Electric Company,but at thehearing it was amended without objection to designate the Sunlight ElectricDivision of General Motors Corporation243 244NATIONAL LABOR RELATIONS BOARDand authorized the Regional Director to conduct it and to providefor an appropriate hearing upon due notice.On December 30, 1937, the Regional Director issued a notice ofhearing, copies of which were duly served upon the Company andupon the United.Pursuant to the notice, a hearing was held onJanuary 10, 1938, at Warren, Ohio, before William Seagle, theTrial Examiner duly designated by the Board.At the hearing,Sunlight ElectricWorkers, Inc., herein called ElectricWorkers, alabor organization claiming to represent employees directly affectedby the investigation, was granted leave to file an intervening petition.The Board, the Company, the United, and the Electric Workers,were represented by counsel and participated in the hearing.Fullopportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues was afforded allparties.During the course of the hearing the Trial Examiner madeseveral rulings on motions and on objections to the admission ofevidence.The Board has reviewed the rulings of the Trial Ex-aminer and finds that no prejudicial errors were committed.Therulings are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYGeneral Motors Corporation, a Delaware corporation with its prin-cipal offices in New York City and Detroit, Michigan, operates atWarren, Ohio, the Sunlight Electric Division which is engaged inthe manufacture of electric motors.The raw materials used in con-nection with such, manufacture are copper wire, steel, cast iron, paper,bare copper, and wedges.Forty-four per cent of the materials arepurchased from sources outside the State of Ohio and ninety-fiveper cent of the finished products are normally shipped to pointsoutside Ohio.During the peak of production in August 1937, the Companyemployed 858 persons, exclusive of clerical and supervisory em-ployees, and on January 10, 1938, the date of the hearing, it employed627 such persons.H. THE ORGANIZATIONS INVOLVEDUnited Electrical & Radio Workers of America, Local No. 717, is alabor, organization affiliated with the Committee for Industrial Or-ganization, admitting to its membership all production and mainte-nance employees of the Company, excluding clerical and supervisoryhelp. DECISIONS AND OIRDEIIS245Sunlight Electric Workers, Inc.,' is an-independent labor organiza-tion organized and incorporated under the laws of the State of Ohioon July 20, 1937. - It admits to its membership all employees of theCompany, except clerical and supervisory employees.III.THE QUESTION CONCERNING REPRESENTATIONOn April 1, 1937, the United, claiming to represent a majority ofthe employees of the Company within an appropriate unit, submittedto the general manager of the Company a proposed agreement recog-nizing the United as the exclusive bargaining representative of suchemployees.The general manager stated that the Company would beunable to' grant such recognition and that the General Motors Cor-America covering employees of the Sunlight Electric Division.Atthe hearing, however, counsel for the Company made a formal state-ment indicating that the Company no longer took the position that thecontract between the United Automobile Workers of America and theGeneral Motors Corporation applied to the employees here involved.Thereafter, on April 8, 1937, the Company by letter notified the Unitedthat it was recognized as the exclusive bargaining representative ofitsmembers only.On May 26 and July 22, 1937, the United renewedits demand for recognition as the exclusive bargaining agent of allthe employees, exclusive of clerical and supervisory employees.OnJuly 22, 1937, the Company, by letter, stated that it could not grantsuch recognition.In a letter dated July 20, 1937, Electric Worker'snotified the Company of its organization and requested recognitionas the bargaining representative of its members.On September 24,1937, the Company posted a notice on its bulletin board recognizingElectricWorkers as the exclusive bargaining agent of its members.At the hearing, the Company stated that it did not know what labororganization represented a majority of its employees.We find that a question has arisen concerning representation ofemployees of the Company.IV. THE EFFECT OF THE QUESTION CONCERNING'REPRESENTATIONWe find that the question concerning representation that has arisen,occuring in connection with the operations of the Company describedin Section I above, has a close, intimate, and substantial relation totrade, traffic, and commerce among the several States, and tends tolead to labor disputes burdening and obstructing commerce and,thefree flow of commerce. 246NATIONALLABOR RELATIONS BOARDV. THEAPPROPRIATE UNIT,At the hearing, all the parties stipulated that all employees of theCompany, exclusive of clerical and supervisory employees, constitutean appropriate bargaining unit.We find that the production and maintenance employees, exclud-ing clerical and supervisory employees, constitute a unit appropriatefor the purposes of collective bargaining and that said unit willinsure to employees of the Company the full benefit of their right toself-organization and to collective bargaining and otherwise effectu-ate the policies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESVictor Decavitch, president of the United, testified at the hearingthat the United represented between 670 and 700 employees of theCompany, 360 of which had signed a petition circulated November 6,1937, authorizing the United to represent them.Herbert E. Eng-ster, president of ElectricWorkers, testified at the hearing that hisunion represented between 280 and 300 employees and of this group,that 185 had signed membership application cards, and that 85 to100 signed a petition stating that the person signing did not desirethe United as the bargaining representative and asking that an elec-tion be held.The petition of the United and the cards of the unionswere not introduced in evidence, but the parties stipulated that anagent of the Board should check them against pay-roll data of theCompany for authenticity and duplications of signatures and thatthe- results of the check should be incorporated in the record and bedeemed a part of the evidence in the proceeding.The check madeby Peter Di Leone, regional attorney, showed 532 "signatures on listsand cards of the United" ; 102 "signatures on Electric Workers cardsonly"; 85 "duplications (signatures) on cards and lists of both un-ions"; 18 signatures of persons resigned, and 6 of persons whosenames do not appear on the pay roll.Since the stipulation made at the hearing did not provide for acheck of the cards and petition against the pay roll of the Companyas of any specific date, the parties, on March 4, 1938, further stipu-lated that the pay-roll date current as of January 10, 1938, be used todetermine the number of maintenance and production employees ofthe Company that designated the United or Electric Workers to rep-resent them for the purposes of collective bargaining.The stipula-tion also provided that the results of the check were to be made a partof the record in the case.Pursuant to the stipulation, a check of the cards and petition ofthe United and the cards of Electric Workers against the January 10pay roll was made at the offices of the Company by Field Examiner DECISIONS AND OIIDE11S247Andrew A. Meyer in the presence of Victor Decavitch, the representa-tive of the United, Herbert E. Engster, the representative of Electric11Vorkers, and E. E. Madden, the representative of the Company.The check showed that of the employees within the appropriate unit'on the pay roll of January 10, 381 employees signed United cards, 12employees signed the United petition authorizing representation, 86employees signed Electric Workers cards, and 62 employees, in addi-tion to those already mentioned, signed both Electric Workers cardsand the petition or cards of the United.3Thus, 393 persons within the appropriate unit whose names ap-peared on the Company's pay roll as of January 10, 1938, designatedtheUnited as their bargaining representative.Counsel for theCompany stated at the hearing that there were 627 production andmaintenance employees, exclusive of clerical and supervisory em-ployees,' on its pay roll on January 10, 1938. It' is apparent, there-fore, that a majority of the employees of the Company within theappropriate unit desire the United to represent them for the pur-poses of collective bargaining.We find that the United has been designated and selected by amajority of the employees in the appropriate unit as their representa-tive for the purposes of collective bargaining. It is, therefore, theexclusive representative of all the employees in such unit for thepurposes of collective bargaining, and we will so certify.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Sunlight Electric Division of General Mo-tors Corporation, Warren, Ohio, within the meaning of Section 9 (c)and Section 2 (6) and (7) of the National Labor Relations Act.2.The production and maintenance employees of the Company,excluding clerical and supervisory employees, constitute a unit appro-priate for the purposes of collective bargaining, within the meaningof Section 9 (b) of the National Labor Relations Act.3.United Electrical & Radio Workers of America, Local No. 717,is the exclusive representative of all the employees in' such unit forthe purposes of collective bargaining, within the meaning of Section9 (a) of the National Labor Relations Act.'The United claims that 11 additional employees should be included in the check, 9 ofwhom signed United cards and 2 signed Electric workers cardsThe 11 were laid offJanuary 5,1938, and paid in full on January 7, 1938.The United contends that sincethe 11 employees were on the pay roll during the same woikmg period,namely, January1 to January 13, as the employees actually working on January 10, they were employeeson the "pay roll date current as of January 10, 1938"The Board need not, however,decide this issue since determination of the question as to whether the United representsa majority within the appropriate unit is not dependent thereon.80618-38-voL. vi--17 248NATIONAL LABOR RELATIONS BOARDCERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9(c) of the National Labor Re-lations Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 1, as amended,IT IS HEREBY CERTIFIED that United Electrical&Radio Workers ofAmerica, Local No. 717, has been designated and selected by a major-ityof the production and maintenance employees of SunlightElectric Division of General Motors Corporation,Warren, Ohio, ex-cluding clerical and supervisory employees,as their representative forthe purposes of collective bargaining and that, pursuant to the pro-visions of Section 9 (a) of the Act, United Electrical&Radio Work-ers of America,Local No. 717, is the exclusive representative of allsuch employees for the purposes of collective bargaining in respectto rates of pay, wages,hours of employment,and other conditions ofemployment.